                 Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 1 of 18



1    Catherine Cabalo (CA Bar No. 248198)
     PEIFFER WOLF CARR & KANE
2
     4 Embarcadero Center, 14th Floor
3    San Francisco, CA 94111
     Telephone: 415.766.3592
4    Facsimile: 415.402.0058
     Email: ccabalo@pwcklegal.com
5

6    Attorneys for Plaintiff
     Walter Delson
7
                                  UNITED STATES DISTRICT COURT
8

9                                NORTHERN DISTRICT OF CALIFORNIA

10
     WALTER DELSON,                              )   Case No. 3:17-cv-07367 JD
11
                                                 )   Civil Rights
12                  Plaintiff,                   )
                                                 )   COMPLAINT FOR DECLARATORY
13                                               )   AND INJUNCTIVE RELIEF AND
            v.                                   )   DAMAGES
14
                                                 )
15                                               )   1.   Violations of Title II of the Americans
                                                 )        with Disabilities Act of 1990 (42
16   REGENTS OF THE UNIVERSITY OF                )        U.S.C. §§ 12101 et seq.)
     CALIFORNIA; UNIVERSITY OF                   )   2.   Violation of the Rehabilitation Act of
17
     CALIFORNIA, BERKELEY; and DOES 1-           )        1973 (29 U.S.C. § 794)
18   10, Inclusive,                              )   3.   Violations of California Government
                                                 )        Code Section 11135
19                  Defendants.                  )   4.   Violations of the California Unruh Act
                                                 )        (Cal. Civil Code § 51 et seq.)
20
                                                 )
21                                               )

22
            COMES NOW Plaintiff WALTER DELSON (“Plaintiff” or “Mr. Delson”) in this civil
23

24   rights action and hereby complains of defendants THE REGENTS OF THE UNIVERSITY OF

25   CALIFORNIA; UNIVERSITY OF CALIFORNIA, BERKELEY; and DOES 1-10 (together
26
     “Defendants”) as follows:
27

28

                                               1
                                            Complaint
                  Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 2 of 18



1                                             INTRODUCTION
2
             1.       This is a civil rights action involving the lack of disabled access to the building,
3
     structure, facility, complex, property, land, development, and/or surrounding business complex
4
     known as “California Memorial Stadium,” located at or about: 2227 Piedmont Avenue in
5

6    Berkeley, California (hereinafter the “Stadium”).

7            2.       Plaintiff is a person with a mobility disability and uses a wheelchair for mobility.
8
             3.       Defendants’ configuration of the Stadium and its related facilities deny full and
9
     equal access to individuals with mobility disabilities in violation of Title II of the Americans
10
     with Disabilities Act of 1990 (“ADA”), the Rehabilitation Act of 1973, California Government
11

12   Code Section 11135, and California’s Unruh Civil Rights Act (“Unruh Act”). As a result,

13   Plaintiff has been continuously denied full and equal access and/or deterred from visiting the
14
     Stadium during the two years preceding the filing of this Complaint, has been embarrassed and
15
     humiliated, and suffered damages. Plaintiff seeks injunctive relief requiring provision of access
16
     under the ADA, and injunctive relief for full and equal access and statutory damages under the
17

18   Unruh Act. Plaintiff also seeks recovery of reasonable attorneys’ fees, litigation expenses and

19   costs under federal and state law.
20
                                       JURISDICTION AND VENUE
21
             4.       This Court has jurisdiction of this action pursuant to 28 USC § 1331 for
22
     violations of the ADA, 42 USC §§ 12101 et seq. Pursuant to supplemental jurisdiction, attendant
23

24   and related causes of action arising from the same facts are also brought under the Unruh Civil

25   Rights Act, California Civil Code §§ 51, 52.
26
             5.       Venue is proper in this court pursuant to 28 USC § 1391(b) and is founded on the
27
     fact that the real property which is the subject of this action is located in this District and that
28

                                                      2
                                                   Complaint
                  Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 3 of 18



1    Plaintiff’s causes of action arose in this District.
2
             6.       This case should be assigned to the San Francisco/Oakland Division of the
3
     Northern District of California, as the real property which is the subject of this action is located
4
     in this intradistrict and Plaintiff’s causes of action arose in this intradistrict.
5

6                                                   PARTIES

7            7.       At all times relevant to this Complaint, Plaintiff is qualified as a “person with a
8
     disability,” as this phrase is used under California law and under federal laws, including but not
9
     limited to § 504 of the Rehabilitation Act of 1973 and Title II of the ADA. Plaintiff is a
10
     paraplegic and requires use of a wheelchair for mobility. He possesses a disabled parking placard
11

12   and/or license plate issued by the State of California, entitling him to park in designated

13   accessible and van-accessible parking spaces.
14
             8.       Defendants are the owners, operators, lessors, and/or lessees, of the businesses,
15
     properties, facilities, and/or portions of the Stadium and of the parking facilities serving the
16
     Stadium and the pedestrian right of way between those parking facilities and the Stadium.
17

18           9.       Defendant Regents of the University of California is a California Corporation that

19   controls the University of California, Berkeley, and thus, the Stadium.
20
             10.      Defendant University of California, Berkeley is a California non-profit public
21
     benefit corporation that owns and operates the Stadium.
22
             11.      The Stadium is a “stadium” and “place of public gathering,” as the terms are
23

24   described in the ADA § 301. The Stadium is intended for nonresidential use and its operations

25   affect commerce.
26
             12.      Defendants Regents of the University of California; the University of California,
27
     Berkeley; and Does 1-5 (together “Public Entity Defendants”) are public entities subject to Title
28

                                                       3
                                                    Complaint
               Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 4 of 18



1    II of the ADA, the Rehabilitation Act of 1973, and to all other legal requirements referred to in
2
     this Complaint, who are the owners, operators, lessors, and/or lessees, of the businesses,
3
     properties, facilities, and/or portions thereof of the Stadium and of the parking facilities serving
4
     the Stadium and the pedestrian right of way between those parking facilities and the Stadium.
5

6           13.     Defendant Does 6-10 are employees, contractors, and/or agents of Public Entity

7    Defendants.
8
            14.     The true names or capacities, whether individual, corporate, associate, or
9
     otherwise of defendants Does 1-10 are unknown to Plaintiff, who therefore sues said defendants
10
     by such fictitious names. Plaintiff is informed and believes, and thereon alleges, that each of the
11

12   fictitiously named defendants is in some manner legally responsible for the events and

13   happenings herein referred to, which caused injury and damages to Plaintiff as herein alleged.
14
     Plaintiff prays for leave of court to amend this Complaint to show such true names and capacities
15
     when the same have been ascertained.
16
            15.      Plaintiff does not know the relative responsibilities of Public Entity Defendants
17

18   and Does 6-10 in the ownership and operation of the facilities herein complained of, but is

19   informed and believes, and on such information and belief alleges, that at all times mentioned
20
     herein, such defendants, and each of them, were the agents, servants, employees, and
21
     representatives of each of the other defendants, and performed all acts and omissions stated
22
     herein within the scope of such agency or employment or representative capacity, and/or as part
23

24   of a joint venture and common enterprise with one or more of the other defendants, and are

25   responsible in some manner for the acts and omissions of the other defendants in proximately
26
     causing the damages complained of herein. All actions alleged herein were done with the
27
     knowledge, consent, approval, and ratification of each of the defendants herein, including their
28

                                                     4
                                                  Complaint
               Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 5 of 18



1    managing agents, owners, and representatives.
2
                                       FACTUAL ALLEGATIONS
3
            16.     The subject Stadium and its related facilities, including but not limited to its event
4
     spaces, entrances/exits, and restrooms, are each a “public accommodation” and part of a
5

6    “business establishment,” subject to the requirements of multiple categories of § 301(7) of the

7    ADA (42 U.S.C. § 12181(7)), Title II of the ADA (42 U.S.C. § 12132), and California Civil
8
     Code §§ 51 et seq.
9
            17.     Defendants have discriminated against Plaintiff by failing to remove architectural
10
     barriers at the Stadium, despite a 21-month renovation commencing in December 2010 and
11

12   concluding on or about August 2012. Upon information and belief, all but the outer wall and

13   eastern seating bowl of the Stadium were completely rebuilt, and a complex seismic upgrade was
14
     implemented by a team of architects and engineers. A new press box and University Club
15
     structure appears to float above the west side of the stadium, although it is in fact anchored on
16
     concrete pylons and connected to strong shock absorbers.
17

18          18.     Despite this extensive renovation project that triggered Defendants’ obligations to

19   remove certain physical barriers where readily achievable and comply with federal and state
20
     building standards related to access for new construction, newly renovated and constructed areas
21
     of the Stadium—such as the University Club – remain inaccessible to persons who use
22
     wheelchairs.
23

24          19.     Defendants have knowingly and intentionally denied persons with mobility

25   disabilities the full and equal enjoyment of its businesses, services, privileges, advantages, and
26
     accommodations at the Stadium. Defendants have engaged in this discriminatory conduct despite
27
     the fact that its facilities and services could easily be brought into compliance with the ADA and
28

                                                     5
                                                  Complaint
                Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 6 of 18



1    the Unruh Civil Rights Act, and despite the fact that Defendants are and have been fully aware
2
     that their facilities, conduct, and practices have and continue to cause harm to persons with
3
     mobility disabilities including segregation and exclusion. The foregoing violations of the ADA
4
     and the Unruh Civil Rights Act are illustrated by the experiences of Plaintiff, which are set forth
5

6    in the paragraphs below.

7           20.     Plaintiff has visited the Stadium several times in the two years prior to the filing
8
     of this Complaint and encountered barriers that interfered with, if not outright denied, his ability
9
     to use and enjoy the programs, services, activities, privileges, and accommodations offered at the
10
     Stadium.
11

12          21.     Plaintiff was invited to attend a gala hosted by the Center for Independent Living

13   (“CIL”) to take place on January 23, 2018 at the Stadium’s “University Club” to celebrate Ed
14
     Roberts Day. Ed Roberts, the first student who relied on a wheelchair while a student at the
15
     University of California, Berkeley in the 1960s, was a pioneering leader of the disability rights
16
     movement. The CIL, started in 1972 by Mr. Roberts and other students and community
17

18   members, provides advocacy and services that increase awareness, collaboration, and

19   opportunity among people with disabilities and the community at large.
20
            22.     Plaintiff arrived at the University Club of the Stadium in the early evening of
21
     January 23, 2018 to attend the CIL gala, excited to celebrate Ed Roberts and connect with
22
     colleagues and friends devoted to the disability rights movement. Given the nature of the
23

24   celebration and the host of the gala, Plaintiff looked forward to enjoying the newly-renovated

25   University Club and its alleged enhanced accessible features. Unfortunately, he was surprised
26
     and appalled to find that the Stadium’s University Club was woefully inaccessible to wheelchair
27
     users like himself.
28

                                                     6
                                                  Complaint
               Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 7 of 18



1           23.     When he attempted to use the restroom, he found it impossible to use the sink to
2
     wash his hands, as the sink had a cabinet base that did not provide any knee space for a
3
     wheelchair user. Disgusted by his inability to wash his hands after using the restroom, he then
4
     found that he could not exit the restroom because there was inadequate maneuvering space at the
5

6    door to allow him to situate his wheelchair so he could pull the door open without hitting his

7    wheelchair. He was forced to wait for someone to enter the restroom so that he could exit,
8
     causing him extreme embarrassment.
9
            24.     While mingling during the gala, Plaintiff realized that he could not open the heavy
10
     doors leading to the balcony, one of the highlights of the University Club that boasts panoramic
11

12   views of the Bay Area. Plaintiff was reliant on other guests to open the door for him to access the

13   balcony and return to the interior of the University Club from the balcony.
14
            25.     Plaintiff tried to make the most of his remaining time at the gala. However, he
15
     became increasingly uncomfortable with the prospect of having to encounter the same barriers if
16
     he needed to use the restroom again and dismayed by his inability to independently access the
17

18   balcony. Discouraged by the barriers at the Stadium, Plaintiff left the gala early.

19          26.     Plaintiff returned to the Stadium the next year, on January 23, 2019, for CIL’s
20
     gala celebration for Ed Roberts Day. He was hopeful that the restroom and door barriers that he
21
     encountered at the Stadium the year before had been remedied since the prior year. Sadly, he
22
     encountered the exact same barriers at the 2018 gala celebration when he attempted to use the
23

24   restroom and access the balcony.

25          27.     Upon information and belief, restroom facilities and access doors throughout the
26
     Stadium do not comply with federal and state access laws.
27
            28.     Plaintiff alleges continuous and ongoing discrimination. Plaintiff has been
28

                                                     7
                                                  Complaint
                 Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 8 of 18



1    injured by being deterred from visiting the Stadium for all times occurring after the filing of this
2
     Complaint to the time of final judgment. Therefore, Plaintiff reserves, and will seek to
3
     supplement this Complaint at the time of trial as to subsequent events, according to proof.
4
             29.     The barriers described above are only those that Plaintiff personally encountered.
5

6    He is presently unaware of other barriers which may in fact exist at the Stadium and relate to his

7    disabilities. The barriers to access described in this Complaint are listed without prejudice to
8
     Plaintiff citing additional barriers to access after inspection by Plaintiff’s access
9
     consultant(s)/expert(s), per the Ninth Circuit’s standing standards under Doran v. 7-Eleven, Inc.,
10
     524 F.3d 1034 (9th Cir. 2008) and Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir.
11

12   2011) (en banc). These barriers to access render the Stadium and its premises inaccessible to and

13   unusable by persons with mobility disabilities. All facilities must be brought into compliance
14
     with all applicable federal and state code requirements, according to proof. Plaintiff will seek to
15
     amend this Complaint once such additional barriers are identified as it is his intention to have all
16
     barriers which exist at the Stadium and relate to his disabilities removed to afford him full and
17

18   equal access.

19           30.     Defendants knew, or should have known, that these elements and areas of the
20
     Stadium were inaccessible, violate state and federal law, and interfere with or deny access to the
21
     physically disabled. Moreover, upon information and belief, Defendants have the financial
22
     resources to remove these barriers without much difficulty or expense and make the Stadium
23

24   accessible to the physically disabled. To date, however, Defendants have not removed these

25   barriers.
26
             31.     Plaintiff’s goal in this suit is a positive one: to make the Stadium accessible to all
27
     persons alike (regardless of their physical condition).
28

                                                      8
                                                   Complaint
               Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 9 of 18



1                                           FIRST CLAIM:
                                 VIOLATION OF THE ADA, TITLE II
2
                                       [42 USC §§ 12201 et seq.]
3                                  (Against Public Entity Defendants)

4           32.     Plaintiff repleads and incorporates by reference, as if fully set forth hereafter, the

5    allegations contained in all paragraphs of this Complaint and incorporates them herein as if

6    separately repled.

7           33.     Effective January 26, 1992, Plaintiff was entitled to the protections of the “Public
8    Services” provision of Title II of the Americans with Disabilities Act of 1990. Title II, Subpart A
9    prohibits discrimination by any “public entity”, including any state or local government, as
10   defined by 42 U.S.C. § 12131.
11
            34.       Pursuant to Title II of the ADA (42 U.S.C. § 12132), no qualified individual
12
     with a disability shall, by reason of such disability, be excluded from participation in or be
13
     denied the benefits of the services, programs or activities of a public entity, or be subjected to
14
     discrimination by any such entity. Plaintiff was at all times relevant herein a qualified individual
15
     with a disability as defined by the ADA.
16
            35.     Public Entity Defendants have failed in their responsibilities under Title II to
17
     provide services, programs and activities in a full and equal manner to disabled persons as
18
     described herein, including, without limitation, failing to: ensure that the Stadium is properly
19

20
     accessible to disabled persons; ensure that related public facilities and public accommodations,

21   as described herein, are accessible to disabled persons; remove known architectural barriers at

22   the subject facilities so as to make the facilities “accessible to and useable by” disabled persons;

23   comply with alteration requirements and standards in effect at the time of alterations; and/or
24   modify its programs, services and activities to make them accessible to disabled persons,
25   including Plaintiff. As a proximate result of Public Entity Defendants’ actions and omissions,
26   Plaintiff was discriminated against in violation of Title II of the ADA and of the regulations
27
     adopted to implement the ADA. Plaintiff suffered damages, compensable under Title II for
28

                                                     9
                                                  Complaint
              Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 10 of 18



1
     intentional acts of Public Entity Defendants, including deliberate indifference, and has suffered
2
     physical, mental and emotional damages, including difficulty, discomfort or embarrassment.
3
            36.     Per § 12133 of the ADA, as a result of such discrimination, in violation of §
4
     12132 of the ADA, Plaintiff is entitled to the remedies, procedures and rights set forth in Section
5
     505 of the Rehabilitation Act of 1973 (29 USC § 794a).
6

7
            37.     Under the regulation governing “[g]eneral prohibitions against discrimination,”

8    public entities are prohibited from “providing any aid, benefit, or service” that “afford[s] a

9    qualified individual with a disability an opportunity to participate in or benefit from the aid,

10   benefit, or service that is not equal to that afforded others.” 28 C.F.R. § 35.130(b)(1)(ii)

11   (emphasis added); see also 28 C.F.R. § 41.51 (Rehabilitation Act regulations). Public entities are
12   also prohibited from utilizing “methods of administration ... [t]hat have the purpose or effect of
13   defeating or substantially impairing accomplishment of the objectives of the public entity's
14   program with respect to individuals with disabilities[.]” 28 C.F.R. § 35.130(b)(3)(ii). Public
15
     entities are required to “make reasonable modifications in policies, practices, or procedures
16
     when the modifications are necessary to avoid discrimination on the basis of disability, unless
17
     the public entity can demonstrate that making the modifications would fundamentally alter the
18
     nature of the service, program, or activity.” Id. § 35.130(b)(7) (emphasis added). The United
19
     States Court of Appeals for the Ninth Circuit Court has been clear that a public entity may
20
     violate the ADA even if no regulation expressly proscribes its particular conduct. Barden v. City
21
     of Sacramento, 292 F.3d 1073, 1076-78 (9th Cir. 2002) (applying Title II to sidewalks even
22
     though no implementing regulations specifically addressed sidewalks).
23

24
            38.     On information and belief, to the date of filing this Complaint, the specified

25   public facilities continue to be inaccessible for safe and independent use by physically disabled

26   persons such as Plaintiff. Plaintiff is unable, so long as such acts and omissions of Defendants

27   continue, to achieve equal access to and use of these public buildings and facilities and cannot

28   return to properly use these facilities until they are made properly accessible to disabled persons.

                                                     10
                                                  Complaint
              Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 11 of 18



1
     Plaintiff alleges that he intends to do so, once legally required access has been provided. The acts
2
     of Defendants have proximately caused and will continue to cause irreparable injury to Plaintiff
3
     if not enjoined by this Court.
4
             WHEREFORE, Plaintiff requests relief as outlined below.
5

6                               SECOND CAUSE OF ACTION:
                       VIOLATION OF THE REHABILITATION ACT OF 1973
7                                       [29 U.S.C. § 794]
                               (Against Public Entity Defendants)
8
             39.     Plaintiff repleads and incorporates by reference, as if fully set forth again herein,
9

10
     the allegations contained in all paragraphs of this Complaint and incorporates them herein as if

11   separately repled.

12           40.     Upon information and belief, at all times relevant to this action, Public Entity

13   Defendants were recipients of federal funding for the Stadium within the meaning of the

14   Rehabilitation Act. As recipients of federal funds, they are required to reasonably accommodate
15   persons with disabilities in their facilities, programs, and activities.
16           41.     Plaintiff is a qualified individual with a disability as defined in the Rehabilitation
17   Act. 29 U.S.C. § 705.
18
             42.     By its inaccessible Stadium and its policies and practices of discriminating against
19
     and failing to reasonably accommodate patrons with mobility disabilities, Public Entity
20
     Defendants violated Section 504 of the Rehabilitation Act. 29 U.S.C. § 794.
21
             43.     As a result of Public Entity Defendants’ discrimination and failure to provide
22
     reasonable accommodations, Plaintiff and others with disabilities do not have equal access to the
23
     activities, programs, and services at the Stadium for which they are otherwise qualified.
24
             44.     Plaintiff’s injuries are ongoing so long as Public Entity Defendants do not modify
25
     their policies and procedures and provide fully-accessible facilities for him and other persons
26

27
     with similar mobility disabilities.

28
             WHEREFORE, Plaintiff requests relief as outlined below.

                                                      11
                                                   Complaint
              Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 12 of 18



1

2                            THIRD CAUSE OF ACTION:
             VIOLATION OF CALIFORNIA GOVERNMENT CODE SECTION 11135
3
                           (Against Public Entity Defendants)
4
            45.     Plaintiff repleads and incorporates by reference, as if fully set forth again herein,
5
     the allegations contained in all paragraphs of this Complaint and incorporates them herein as if
6

7    separately repled.

8           46.     Upon information and belief, at all times relevant to this action, Public Entity
9
     Defendants received financial assistance from the State of California for the Stadium.
10
            47.     Plaintiff is a person with a disability within the meaning of California
11
     Government Code section 11135.
12

13          48.     Public Entity Defendants denied Plaintiff full access to the benefits of its

14   programs and activities for which Public Entity Defendants receive financial assistance from the
15
     State of California for the Stadium, and unlawfully subjected Plaintiff and other persons with
16
     disabilities to discrimination within the meaning of California Government Code section
17
     11135(a) based on their disabilities.
18

19          49.     Plaintiff’s injuries are ongoing so long as Public Entity Defendants do not modify

20   their policies and procedures and provide fully-accessible facilities for Plaintiff and other persons
21
     with similar mobility disabilities.
22
            WHEREFORE, Plaintiff requests relief as outlined below.
23
     //
24

25   //

26   //
27
     //
28
     //
                                                     12
                                                  Complaint
              Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 13 of 18



1                                       FOURTH CLAIM:
                            VIOLATION OF UNRUH CIVIL RIGHTS ACT
2
                                   [Cal. Civil Code §§ 51 et seq.]
3                                    (Against All Defendants)

4           50.     Plaintiff repleads and incorporates by reference, as if fully set forth again herein,
5
     the allegations contained in all paragraphs of this Complaint and incorporates them herein by
6
     reference as if separately repled hereafter.
7
            51.     The Unruh Civil Rights Act, California Civil Code 51(b), provides that:
8

9           All persons within the jurisdiction of this state are free and equal, and no matter
            what their sex, race, color, religion, ancestry, national origin, disability, or
10          medical condition are entitled to the full and equal accommodations, advantages,
            facilities, privileges, or services in all business establishments of every kind
11
            whatsoever.
12
            52.     Defendants are business establishments within the meaning of the Unruh Act.
13
     Defendants are owners and/or operators of a business establishment.
14

15          53.     Defendants violated the Unruh Act by its acts and omissions, as follows:

16                  A.      Failing to provide accessible facilities at the Stadium for Plaintiff and
17
                            others with similar mobility disabilities;
18
                    B.      Failing to abide by California disabled access requirements and standards
19
                            during the recent renovation of the Stadium;
20

21                  C.      Failing to modify policies and procedures as necessary to ensure Plaintiff

22                          and others with similar mobility disabilities full and equal access to the
23
                            accommodations, advantages, facilities, privileges, and/or services of the
24
                            Stadium; and
25
                    D.      Violating the ADA, a violation of which is violation of the Unruh Act.
26

27                          Cal. Civil Code § 51(f).

28

                                                       13
                                                    Complaint
                Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 14 of 18



1           54.     Defendants’ acts and omissions denied physically disabled individuals, such as
2
     Plaintiff, full and equal accommodations, advantages, facilities, privileges and services in a
3
     business establishment (i.e., the Stadium) because of a physical disability; and violated their
4
     rights under the ADA. Defendants denied, aided or incited a denial, or discriminated against
5

6    Plaintiff under the Unruh Act.

7           55.     Plaintiff has experienced barriers to access at the Stadium, as well as barriers
8
     related to the Stadium’s policies and procedures, all of which have caused him major difficulty,
9
     discomfort and embarrassment. Plaintiff suffered physical, mental and emotional damages,
10
     including statutory and compensatory damages, according to proof.
11

12          56.     Further, on information and belief, the Stadium and its premises are also illegally

13   inaccessible in multiple other respects. As noted above, the barriers to access described in this
14
     Complaint are listed without prejudice to Plaintiff citing additional barriers to access after
15
     inspection by Plaintiff’s access consultant(s)/expert(s), per the Ninth Circuit’s standing standards
16
     under Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008) and Chapman v. Pier 1 Imports
17

18   (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011) (en banc). Plaintiff prays for leave to amend this

19   Complaint to obtain full injunctive relief as to those barriers that limit or deny full and equal
20
     access to persons with similar mobility disabilities.
21
            57.     Further, each violation of the ADA (as pled in the First Claim, supra, the contents
22
     of which are repled and incorporated herein as if separately repled), also constitutes a separate
23

24   and distinct violation of California Civil Code § 51(f), thus independently justifying an award of

25   damages and injunctive relief pursuant to California law, including but not limited to Civil Code
26
     § 52(a).
27

28

                                                     14
                                                  Complaint
              Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 15 of 18



1           58.     With respect to Defendants’ violations of the Unruh Act that are not predicated on
2
     violations of the ADA, Defendants’ behavior was intentional: they were aware of and/or were
3
     made aware of their duties to refrain from establishing discriminatory policies and barriers that
4
     prevent persons with mobility disabilities like Plaintiff from obtaining full and equal access to
5

6    Defendants’ programs and facilities. Defendants’ discriminatory practices and/or policies that

7    deny full enjoyment of its facilities to persons with physical disabilities indicate actual and
8
     implied malice and conscious disregard for the rights of Plaintiff and other similarly disabled
9
     individuals. Defendants have been aware of architectural barriers at the Stadium at least since it
10
     was recently renovated, and they were aware of California disabled access requirements and
11

12   standards which applied to the Stadium renovation project. Accordingly, Defendants have

13   engaged in willful affirmative misconduct in violating the Unruh Act.
14
            59.     On information and belief, the access features of the Stadium and its policies and
15
     procedures have not been improved since Plaintiff’s most recent visit. Plaintiff’s injuries are
16
     ongoing so long as Defendants do not modify their policies and procedures and provide fully-
17

18   accessible facilities for Plaintiff and other persons with similar mobility disabilities.

19          60.     At all times herein mentioned, Defendants knew, or in the exercise of reasonable
20
     diligence should have known, that the barriers, policies and practices at the Stadium violated
21
     disabled access requirements and standards, and had a discriminatory impact upon Plaintiff and
22
     upon other persons with similar mobility disabilities, but Defendants failed to rectify the
23

24   violations, and presently continue a course of conduct in maintaining barriers that discriminate

25   against Plaintiff and similarly-situated disabled persons.
26
            WHEREFORE, Plaintiff requests relief as outlined below.
27
     //
28

                                                      15
                                                   Complaint
              Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 16 of 18



1
                                                   PRAYER
2
            1.      Plaintiff has no adequate remedy at law to redress the wrongs suffered as set forth
3
     in this Complaint. Plaintiff has suffered and will continue to suffer irreparable injury as a result
4
     of the unlawful acts, omissions, policies, and practices of Defendants as alleged herein, unless
5
     Plaintiff is granted the relief he requests. Plaintiff and Defendants have an actual controversy and
6

7
     opposing legal positions as to Defendants’ violations of the laws of the United States and the

8    State of California. The need for relief is critical because the rights at issue are paramount under

9    the laws of the United States and the State of California.

10          WHEREFORE, Plaintiff prays for judgment and the following specific relief against

11   Defendants:
12          2.      Issue a declaratory judgment that Defendants’ actions, omissions, and failures,
13   including but not limited to: failing to remove architectural barriers at the Stadium; failing to
14   comply with construction alteration requirements and standards in effect at the time of alterations
15
     and new construction; and failing to make reasonable modifications in policy and practice for
16
     Plaintiff and other persons with similar mobility disabilities, violate the rights of Plaintiff and
17
     other similarly situated persons under 42 U.S.C. §§ 12101 et seq. and the regulations
18
     promulgated thereunder and California Civil Code §§ 51 et seq;
19
            3.      Issue an order enjoining Defendants, their agents, officials, employees, and all
20
     persons and entities acting in concert with them:
21
                    a. From continuing the unlawful acts, conditions, and practices described in this
22
                        Complaint;
23

24
                    b. To provide reasonable accommodation for persons with disabilities in all its

25                      programs, services, and activities at the Stadium;

26                  c. To ensure that persons with disabilities are not denied the benefits of, or

27                      participation in, programs, services, and activities at the Stadium;

28

                                                      16
                                                   Complaint
              Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 17 of 18



1
                    d. To modify the above-described facilities to provide full and equal access to
2
                        persons with mobility disabilities, including without limitation the provision
3
                        of access to restroom facilities and access doors at the Stadium;
4
                    e. To maintain such accessible facilities once they are provided;
5
                    f. To train the Stadium employees and agents in how to accommodate the rights
6

7
                        and needs of physically disabled persons; and

8                   g. To implement nondiscriminating protocols, policies, and practices for

9                       accommodating persons with mobility disabilities;

10          4.      Retain jurisdiction over Defendants until the Court is satisfied that Defendants’

11   unlawful policies, practices, acts and omissions, and maintenance of inaccessible public facilities
12   as complained of herein no longer occur, and cannot recur;
13          5.      Award to Plaintiff all appropriate damages, including but not limited to statutory,
14   compensatory, and treble damages in an amount within the jurisdiction of the Court, all
15
     according to proof;
16
            6.      Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
17
     costs of this proceeding as provided by law, including but not limited to the ADA, 42 U.S.C. §
18
     12205; the Unruh Civil Rights Act, California Civil Code § 52; and “public interest” attorney
19
     fees, litigation expenses and costs pursuant to the provisions of California Code of Civil
20
     Procedure § 1021.5;
21
            7.      Award prejudgment interest pursuant to California Civil Code § 3291;
22
            8.      Interest on monetary awards as permitted by law; and
23

24
            9.      Grant such other and further relief as this Court may deem just and proper.

25
     Dated: January 21, 2020               PEIFFER WOLF CARR & KANE
26

27                                                 /s/ Catherine Cabalo

28                                         BY: CATHERINE CABALO

                                                    17
                                                 Complaint
             Case 4:20-cv-00439-SBA Document 1 Filed 01/21/20 Page 18 of 18



1                                         Attorneys for Plaintiff
                                          WALTER DELSON
2

3
                                         DEMAND FOR JURY
4
            Plaintiff hereby demands a jury for all claims for which a jury is permitted.
5

6    Dated: January 21, 2020              PEIFFER WOLF CARR & KANE

7                                                /s/ Catherine Cabalo
                                          BY: CATHERINE CABALO
8
                                          Attorneys for Plaintiff
9                                         WALTER DELSON

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   18
                                                Complaint
